HAYS, Circuit Judge.
While concurring in all other respects in Judge LUMBARD’S opinion, Judge MOORE and I believe that the judgment of the trial court awarding plaintiffs commissions on 500 television sets ordered by Liberty Music Shops on March 21, 1956 and shipped by Capehart in late June, after the termination of *558the Rubinger-McAllister’s agency on March 24, should also be affirmed.
The dispute turns on the proper construction of paragraphs 5 and 7 of the March 8, 1956 agreement between Ru-binger-McAllister and Capehart set forth in Judge LUMBARD’S opinion. The March 21 order was clearly a “filled order placed” during the continuance of the agreement, and under paragraph 7, plaintiffs were thus entitled to commissions on the order unless divested of that right by the provisions of paragraph 5.
We are all agreed that the trial court properly construed the first two clauses of the paragraph up to the word “nor” to “simply give Capehart the right not to fill any unfilled orders from the regional merchandiser remaining on its books after termination.” But Cape-hart did not avail itself of this option. It chose instead to fill the order after the Rubinger-McAllister Agency had been terminated.
Capehart contends that the final clause1 now comes into play to bar commissions on “products shipped * * * subsequent to the date of * * * termination”. But we cannot believe that the parties intended to enter an agreement which would permit Capehart to deprive its merchandisers of commissions on orders which they had obtained, by the simple expedient of terminating the contract and filling the orders thereafter.
The use of the disjunctive “nor” at the beginning of the last clause and the absence of any words tying the content of this clause to that which had gone before, indicates that the parties were here dealing with a new question, that is, products shipped into the territory without order by the regional merchandiser. This reading is in complete harmony with the provision in paragraph 7 that plaintiffs were entitled to commissions on all “filled orders placed” by franchised retail dealers within the merchandisers’ territory.

. “nor shall the Company be liable to the Regional Merchandiser for any override for any products shipped into his territory subsequent to the date of such termination.”